UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
NAKISHA JACKSON CIVIL ACTION NO. 19-cv-1006
VERSUS JUDGE FOOTE
ROY L. BRUN, ET AL MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, including the written
objections filed, and concurring with the findings of the Magistrate Judge under the
applicable law;

It is ordered that Plaintiff's claims against the State of Louisiana are dismissed
without prejudice for lack of subject matter jurisdiction. It is further recommended that all
other claims against all other defendants are dismissed with prejudice for failure to state a
claim on which relief may be granted.

HUS DONE AND SIGNED at Shreveport, Louisiana, this the | day
a
of S , 2019.
ELIZ H E. FOOTE
UNITED STATES TRICT JUDGE

 
